People v Glover (2018 NY Slip Op 06031)





People v Glover


2018 NY Slip Op 06031


Decided on September 12, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 12, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-03696
2016-03697

[*1]The People of the State of New York, respondent,
vDouglas Glover, appellant. (S.C.I. Nos. 10136/15, 10137/15)


Paul Skip Laisure, New York, NY (Nao Terai of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Danielle S. Fenn of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Suzanne J. Melendez, J.), both imposed March 9, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Chambers, 142 AD3d 672). The Supreme Court failed to provide an adequate explanation of the right to appeal, and although the defendant signed a written waiver of the right to appeal, there is no indication that the defendant was given time to read the waiver and discuss it with his attorney, or that the defendant understood the waiver before signing it. Accordingly, the defendant's alleged waiver does not preclude review of his excessive sentence claim. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., ROMAN, COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court